576 P.2d 797 (1978)
33 Or.App. 301
STATE of Oregon, Appellant,
v.
Harold F. DUFFY, Respondent.
Court of Appeals of Oregon.
Argued and Submitted February 21, 1978.
Decided April 3, 1978.
*798 Thomas H. Denney, Asst. Atty. Gen., Salem, argued the cause for appellant. On the brief were James A. Redden, Atty. Gen., Al J. Laue, Sol. Gen., and Donald L. Paillette, Asst. Atty. Gen., Salem.
Thomas E. Laury, Portland, argued the cause for respondent. On the brief was Charles B. Guinasso, Portland.
Before SCHWAB, C.J., and LEE, RICHARDSON and JOSEPH, JJ.
SCHWAB, Chief Judge.
Here the trial court entered an order authorizing civil compromise and dismissed a criminal charge against the defendant. The state appeals, contending  and we hold correctly so  that a criminal charge based upon failure of a driver involved in an accident to leave his name and address is not a charge which can be dismissed on the basis of civil compromise. The civil compromise statute provides:
"When a defendant is charged with a crime punishable as a misdemeanor for which the person injured by the act constituting the crime has a remedy by civil action, the crime may be compromised * * *." ORS 135.703. (Emphasis supplied.)
Failure to leave name and address, ORS 483.604, is not such an act.
Reversed and remanded.